DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 31 January 2022 is acknowledged.  
Nevertheless, in view of applicant’s claim amendments, the restriction requirement is withdrawn.
All claims are subject to examination.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it may not be presented as a single paragraph and because what appears to be the first sentence may not have proper subject and predicate.  Correction is required.  See MPEP § 608.01(b).
The substitute specification filed 22 May 2020 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-29, 35, 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-29 and 35-38 of copending Application No. 16/765,207 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  The claimed composition, microstructure, and other claimed features of the articles and methods of the reference application and the claims of the instant application overlap. It would have been obvious to one of ordinary skill in the art at the time of filing to claim all such features throughout their respective claimed ranges, including those combinations being claimed in the instant application, since desired features include those being claimed throughout their respective ranges. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claims 18, 30, 33, and 35 are objected to because of the following informalities:  Regarding Claim 18, at end of line 2, the colon appears to be unnecessarily repeated.  Regarding Claim 18, the elemental ingredients and their respective amounts should be separated by suitable punctuation, such as commas, so that the claim reads as a proper sentence. Analogous objection applies to Claim 30. Regarding Claim 30, four lines from the end, the line should end with the word “and” to precede the last step. Regarding Claim 33, at the penultimate line, the line should end with the word “and” to precede the last step. Regarding Claim 35, at the penultimate line, the line should end with the word “and” to precede the last step. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 18-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 18, it is unclear what is meant by “surface fraction”. Is this necessarily a surface area fraction of the sheet surface? Could it be a cross-section surface area fraction or something else? Analogous rejection applies to Claims 24 and 26.
Regarding Claim 18, it is unclear, in the phrase “less than 8 % of such Martensite Austenite islands”, whether this refers to surface area percent of islands (e.g., “surface fraction”), to fraction of islands among all such martensite austenite islands, or to something else. Analogous rejection applies to Claim 25.
Regarding Claim 22, it is unclear what is the claimed “fraction ratio”? Is this a ratio of surface areas for respective islands and films (e.g., ratio of surface fractions)? Is it something else? Analogous rejection applies to Claim 23.
Allowable Subject Matter
Claims 30-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 18-36, the reviewed prior art does not teach or suggest the subject matter of these claims. Particularly, the reviewed prior art does not teach or suggest steel sheet as claimed in Claim 18 in terms of composition and microstructure in the claimed context and does not teach or suggest claimed methods of making such sheets or using such sheets in the claimed context. For example, Kawasaki USPA 2014/0230971 fails to expressly teach, suggest, or otherwise provide basis for establishing inherency of steel sheets having claimed microstructure in the claimed context.  Likewise, Kawasaki fails to teach or suggest methods of making and/or using such claimed steel sheets. See Kawasaki (Table 1; entire document).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        18 May 2022